                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No.: 5:18-cv-01552-CJC-MAA                                            Date: December 3, 2019
Title:      Rendon v. Frauenheim


Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    Chris Silva                                             N/A
                   Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Why the Petition Should Not Be
                                        Dismissed for Failure to Prosecute and Failure to Exhaust

         The Court ordered Petitioner to file a motion for a stay pursuant to Rhines v. Weber, 544 U.S.
269 (2005), by no later than September 13, 2019. (ECF No. 20.) On September 23, 2019, Petitioner
filed a late request for a 45-day extension of time in which to file a Rhines motion. The Court
granted Petitioner’s request and extended his deadline to October 28, 2019. (ECF No. 24.) The
Court warned that no further extensions would be granted absent an extraordinary showing of good
cause. (Id.)

       The deadline passed over a month ago, and the Court has not received from Petitioner either
a Rhines motion or a request for extension of time supported by an extraordinary showing of good
cause. This is the fourth time Petitioner has failed to comply with deadlines in this case. (See ECF
Nos. 11, 12, 23.) Given the delays in Petitioner’s litigation of his petition, the case may be subject to
involuntary dismissal for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). See
Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (outlining factors to be considered in
determining whether involuntary dismissal for failure to prosecute is appropriate).

        Moreover, the operative Petition, which raises two grounds for habeas relief—(1) ineffective
assistance of trial counsel and (2) sentencing error pursuant to California Penal Code section
667.6(d)—is subject to dismissal without prejudice because Petitioner’s ineffective assistance of
counsel claim was not presented to the California Supreme Court. See Rose v. Lundy, 455 U.S. 509,
522 (1982) (“[A] district court must dismiss habeas petitions containing both unexhausted and
exhausted claims.”). (See also Petition at 6 (indicating the ineffective assistance claim was not
raised in the California Supreme Court).)



CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.: 5:18-cv-01552-CJC-MAA                                         Date: December 3, 2019
Title:      Rendon v. Frauenheim

       Accordingly, Petitioner is ORDERED TO SHOW CAUSE why the Court should not
recommend dismissal of the Petition without prejudice for failure to prosecute and for failure to
exhaust his claims in state court. By no later than January 2, 2020, Petitioner must file one of the
following:

         1.      Notice of Dismissal: If Petitioner is no longer interested in pursuing federal habeas
relief, Petitioner may file a notice of voluntary dismissal of the case. See Fed. R. Civ. P.
41(a)(1)(A)(i). The Clerk is directed to attach Form CV-09 (Notice of Dismissal Pursuant to Federal
Rules of Civil Procedure 41(a) or (c)) to this Order to Show Cause.

        2.      Notice of Withdrawal: If Petitioner is no longer interested in pursuing federal habeas
relief on the unexhausted ineffective assistance claim but wants to prosecute his exhausted
resentencing claim, Petitioner may file a notice of withdrawal of his unexhausted claim. See Fed. R.
Civ. P. 15(a). If Petitioner elects this option, the Court will order briefing on the merits of the
resentencing claim.

        3.      Motion to Stay: If Petitioner still seeks a stay of this federal action in order to
exhaust his unexhausted ineffective assistance claim in state court, Petitioner may file a motion to
stay this federal proceeding.

       4.      Written Response: Else, Petitioner may respond in writing articulating why the Court
should not recommend dismissal of the Petition without prejudice for failure to prosecute and failure
to comply with a court order pursuant to Federal Rule of Civil Procedure 41(b), and for failure to
exhaust his claims in state court pursuant to 28 U.S.C. § 2254(b)(1)(A).

        Petitioner is expressly cautioned that failure to respond to this Order to Show Cause
will result in a recommendation that the Petition be dismissed without prejudice for failure to
prosecute and failure to comply with a court order pursuant to Federal Rule of Civil
Procedure 41(b), and for failure to exhaust his claims in state court pursuant to 28 U.S.C.
§ 2254(b)(1)(A).

It is so ordered.

Attachment:
Form CV-09 (Notice of Dismissal Pursuant to Federal Rules of Civil Procedure 41(a) or (c))


CV-90 (03/15)                          Civil Minutes – General                            Page 2 of 2
